Title: To George Washington from Alexander Hamilton, 28 June 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt June 28th 1792.

The Secretary of the Treasury respectfully submits to The President of the United States the copy of a Report of this date from The Commissioner of the Revenue, on the subject of certain provisional contracts, which have been entered into for the stakeage of certain waters in North Carolina. He sees no cause to doubt the reasonableness of these Contracts. The higher rate of that for Neuse River is sufficiently accounted for by a longer term of time. They will hereafter include an entire year.

Alexander HamiltonSecy of the Treasury.

